DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Ga atoms" in the last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the third clause off the claim be amended as such in order to correct the lack of antecedent basis: “. . .terminated a dangling bond of a gallium (Ga) (emphasis added) atom. Claims 2-8 depend from claim 1 and therefore inherit its deficiencies. Appropriate action is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190280112 (Shimizu et al).
Concerning claim 1, Shimizu discloses a gallium nitride-based semiconductor layer (15); and 
an insulating film (16 +25+50) provided on a first surface of the gallium nitride-based semiconductor layer, the insulating film containing oxygen atoms, and other constituent atoms other than oxygen ([0095]), wherein
an interface (25) between the gallium nitride-based semiconductor layer and the insulating film has a terminating species which terminates a dangling bond of a gallium atom ([0112]),
the terminating species has an outermost (valence) electron shell in which one electron is deficient from an allowed number of outermost electrons, and is an atom or molecule having stronger bond to the gallium atom than a hydrogen atom ([0115]),
an amount of bonds between the gallium atoms and the oxygen atoms is greater than an amount of bonds between the Ga atoms and the other constituent atoms ([0115]).
Continuing to claim 2, Shimizu discloses wherein the terminating species includes at least one of fluorine, chlorine, a hydroxyl group, and a cyano group ([0130]-[0134]).
Referring to claim 5, Shimizu discloses wherein a crystal plane of the first surface is (0001) plane, (1-100) plane, (11-20) plane or (1-102) plane ([0048]).
Regarding claim 8, Shimizu discloses wherein the insulating film is an oxide film or an oxynitride film having at least one atom of boron, aluminum, silicon, gallium, scandium, titanium, yttrium, zirconium, hafnium, tantalum, and tungsten ([0095]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190280112 (Shimizu et al).
Pertaining to claim 6, Shimizu discloses wherein the amount of bonds between the gallium atoms and the oxygen atoms in the interface are more than the other constituents ([0115]).
Shimizu does not disclose the amount of bonds between the gallium atoms and the oxygen atoms in the interface is 10 times or more the amount of bonds between the gallium atoms and the other constituent atoms.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A. Therefore absent evidence that the claimed concentration is critical, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at the optimal concentration of gallium-oxygen bonds and gallium-other constituent bonds for improved device design.


Allowable Subject Matter

Claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites the limitations wherein the gallium nitride-based semiconductor layer has a conductive region located within 20 nanometers from the first surface in contact with the insulating film to a second surface located on an opposite side of the first surface, and a concentration of p-type dopants in the conductive region is higher than that of n-type dopants in the conductive region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 4 depends from this claim and is allowable for at least that reason.
Claim 7 recites the limitations  wherein, when a first range is defined as a range within 10 nanometers from the interface toward the gallium nitride- based semiconductor layer and a second range is defined as a range within 10 nanometers from the interface toward the gate insulating film, at least one of the first range and the second range has a region in which the terminating species are provided of about 1x10!! per square-centimeter or more.  These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170040159 discloses insulating layer deposition on nitride semiconductor material layers with alternate terminating species.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        12/12/22